IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00042-CV

ANTHONY O. MBA AND OLIVIA A. MBA,
                                                           Appellants
v.

HSBC BANK, U.S.A NATIONAL ASSOCIATION,
AS TRUSTEE FOR ACE SECURITIES CORP.
HOME EQUITY LOAN TRUST, SERIES 2005 HE1,
                                      Appellees



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 78363


                          MEMORANDUM OPINION


      Anthony and Olivia Mba appeal from the trial court’s summary judgment signed

on November 2, 2011. The Mba’s brief was originally due on April 4, 2012. By letter

dated June 12, 2012, this Court notified the Mbas that the appeal would be dismissed for

want of prosecution if a brief or response showing grounds for continuing the appeal

was not filed within 21 days from the date of the letter. The Mbas filed a motion for

extension of time to file their brief on July 18, 2012. The motion was granted, and the
brief was due to be filed on August 1, 2012. The Mbas did not file a brief. By letter

dated August 24, 2012, the Clerk of this Court warned the Mbas that their appeal would

be dismissed for want of prosecution if a brief or response showing grounds for

continuing the appeal was not filed within 21 days from the date of the letter. More

than 21 days have passed, and no response has been filed.   Accordingly, this appeal is

dismissed. TEX. R. APP. P. 42.3(b).

       On June 15, 2012 Appellees filed a motion to dismiss the appeal. That motion is

dismissed as moot.




                                        AL SCOGGINS
                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed; Motion dismissed
Opinion delivered and filed September 27, 2012
[CV06]




Mba v. HSBC Bank                                                                 Page 2